Citation Nr: 1528727	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to an effective date earlier than June 24, 2010, for the assignment of a higher 50 percent rating for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than April 3, 2012, for the grant of service connection for bilateral upper extremity peripheral neuropathy.

6.  Entitlement to an effective date earlier than October 11, 2011, for the grant of service connection for tinnitus.

7.  Entitlement to an effective date earlier than October 11, 2011, for the grant of service connection for left ear hearing loss.

8.  Entitlement to a rating higher than 20 percent for diabetes mellitus with cataracts and retinopathy.

9.  Entitlement to a compensable rating for nephropathy associated with diabetes mellitus.

10.  Entitlement to a rating higher than 50 percent for PTSD.

11.  Entitlement to an initial compensable rating for left ear hearing loss.

12.  Entitlement to an initial rating higher than 10 percent for left upper extremity peripheral neuropathy.

13.  Entitlement to an initial rating higher than 10 percent for left upper extremity peripheral neuropathy.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2010, the RO continued a 20 percent rating for diabetes with cataracts and retinopathy, and denied a separate compensable rating for nephropathy associated with diabetes mellitus.  In July 2011, the RO granted a higher 50 percent rating for PTSD effective from February 18, 2011, and denied service connection for a skin condition.  In December 2011, the RO granted service connection for tinnitus and assigned a 10 percent rating effective November 30, 2011.  In May 2012, the RO denied service connection for right ear hearing loss, granted service connection for left ear hearing loss at a noncompensable level effective from November 30, 2011, and denied a TDIU.  In June 2012, the RO denied service connection for ischemic heart disease.  In March 2013, the RO granted service connection for left upper extremity and right upper extremity peripheral neuropathy, and assigned each condition a 10 percent rating effective June 1, 2012.  

In December 2013, the RO granted the following earlier effective dates: June 24, 2010 for the 50 percent rating for PTSD; April 3, 2012, for the grants of service connection for left and right upper extremity peripheral neuropathy; and October 11, 2011, for the grants of service connection for tinnitus and left ear hearing loss.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2014.  A copy of the hearing transcript is of record.  During the aforementioned hearing, the Veteran submitted additional evidence in support of his claims, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with ischemic heart disease during the appeal period.

2.  A skin disability was not incurred during service, and currently diagnosed skin conditions are not presumptively associated with herbicide exposure in service.

3.  The Veteran has not been diagnosed with right ear hearing loss for VA purposes during the appeal period.

4.  The Veteran did not file a claim for an increased rating for PTSD prior to June 24, 2010, and the increase to 50 percent is not factually ascertainable within the one year prior to that date.

5.  The Veteran did not file a claim for service connection for bilateral upper extremity peripheral neuropathy prior to July 2012, and service connection was granted April 3, 2012, the date the condition is first shown to have manifested.

6.  The Veteran did not file a claim for service connection for tinnitus prior to November 2011, and service connection was granted October 11, 2011, the date the condition is first shown to have manifested.

7.  The Veteran did not file a claim for service connection for left ear hearing loss prior to November 2011, and service connection was granted October 11, 2011, the date the condition is first shown to have manifested.

8.  Diabetes mellitus does not require a regulation of activities; cataracts and retinopathy do not result in corrected visual acuity of less than 20/40 in either eye and do not affect visual fields.

9.  Nephropathy associated with diabetes has not manifested to a compensable degree during the appeal period.

10.  PTSD is manifested by depressed mood, nightmares and flashbacks, irritability without periods of violence, constricted affect, and limited social interaction.

11.  Left ear hearing impairment was not worse than level I during the appeal period.

12.  Left upper extremity peripheral neuropathy is characterized by only mild incomplete paralysis of the median nerve.

13.  Right upper extremity peripheral neuropathy is characterized by only mild incomplete paralysis of the median nerve.

14.  From June 24, 2010, the Veteran's service-connected disabilities, when viewed alongside his educational and occupational history, preclude him from obtaining or maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

4.  The criteria for an effective date earlier than June 24, 2010, for a higher 50 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2014).

5.  The criteria for an effective date earlier than April 3, 2012, for the grant of service connection for bilateral upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2014).

6.  The criteria for an effective date earlier than October 11, 2011, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2014).

7.  The criteria for an effective date earlier than October 11, 2011, for the grant of service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2014).

8.  The criteria for a rating higher than 20 percent for diabetes mellitus with cataracts and retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.79, 4.119, DC 7913 (2014). 

9.  The criteria for a separate compensable rating for nephropathy associated with diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, DC 7541 (2014). 

10.  The criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, DC 9411 (2014).

11.  The criteria for an initial compensable rating for left ear hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2014).

12. The criteria for an initial rating higher than 10 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, DC 8515 (2014).

13.  The criteria for an initial rating higher than 10 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, DC 8515 (2014).

14.  The criteria for a TDIU have been met from June 24, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in letters dated August 2009, January 2010, March 2011, June 2011, July 2011, August 2011, and August 2012.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  To the extent that the Veteran is challenging the initial evaluations and effective dates assigned following the grant of service connection, the U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In this circumstance, VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his diabetes mellitus, PTSD, hearing loss, and peripheral neuropathy.  

Notably, no examinations were provided regarding his claims for service connection.  However, as discussed below, the evidence specifically demonstrates that no current ischemic heart disease or right ear hearing loss is present.  There is also no indication that a skin disease was incurred in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  This warrants the conclusion that VA examinations are not necessary to decide these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran's representative elected to focus the Veteran's testimony primarily on the specific issues of entitlement to increased ratings for diabetes and PTSD, and entitlement to a TDIU.  Hearing Transcript at 3.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran has the requisite service in Vietnam, and therefore herbicide exposure is acknowledged.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

A.  Ischemic Heart Disease

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add certain conditions, including ischemic heart disease, to the list of diseases associated with exposure to an herbicide agent. 75 Fed. Reg. 53202-53216 (August 31, 2010).

However, the available evidence does not reflect a current diagnosis of ischemic heart disease.  VA records dated September 2011 and June 2014 reflect that the Veteran was clinically and electrocardiographically negative for stress-induced myocardial ischemia.  A September 2011 VA examination also indicated that there was no evidence of ischemic heart disease.

Notably, an August 1999 electrocardiogram reflects a finding of "consider inferior ischemia."  However, this is not a definitive diagnosis of ischemic heart disease, and even if it were, it is not in close enough proximity to the appeal period to warrant consideration as a "current" diagnosis.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 n.3 (2013) (determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by the Board in the first instance).

To the extent that the Veteran has asserted that he is diagnosed with ischemic heart disease, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of making a competent medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of ischemic heart disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for ischemic heart disease must be denied.

B.  Skin Condition

VA treatment records dated November 2010 show the Veteran had a red, flaking rash in the groin area.  He was diagnosed with candidiasis cutaneous.  In June 2011, he had sparse 1 mm. papules on both inner thighs, and was diagnosed with contact dermatitis.  Therefore, element (1) of service connection, a current disability, has been met.

However, service treatment records are negative for any complaints, treatment, or diagnoses related to a skin condition.  The Veteran's August 1968 enlistment examination and November 1969 separation examination were normal, and the Veteran denied a history of skin diseases at the time of his separation examination.  The Veteran has not provided any testimony or other evidence to indicate that a skin condition had its onset during his period of service.  Therefore, element (2) of service connection, in-service incurrence of a disease, has not been met.

To the extent that the Veteran has claimed that his current skin conditions are the result of herbicide exposure in service, the Board notes that candidiasis cutaneous and contact dermatitis are not among those conditions listed as presumptively associated with such exposure.  38 C.F.R. § 3.309(e).  When the presumptions associated with herbicide exposure are not applicable, a veteran may nevertheless establish service connection with evidence of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, no such evidence is present in the claims file.

Because the Veteran is not diagnosed with a condition associated with herbicide exposure, and because the evidence is against a finding that a skin condition was incurred in service, service connection for a skin condition must be denied.

C.  Right Ear Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a VA examination in October 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  These findings do not correspond to a level of impairment consistent with a hearing loss disability as defined by VA regulations.  There is no other evidence to indicate that the Veteran meets the criteria for establishing current right ear hearing loss for VA purposes, and the Veteran himself is not competent to diagnose hearing loss to the degree necessary to satisfy this standard.

As noted above, in absence of a current disability, the claim for service connection must be denied.

III.  Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400 (2014).

With a claim for service connection, the effective date of an award will be:  (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In the case of a claim for increase in the rating for a service-connected disability, the U. S. Court of Appeals for Veteran's Claims (Court) and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:

(i) If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable";

(ii) If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim; and

(iii) If the increase occurred after the date of the claim, the effective date is the date of increase.

38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

The Federal Circuit Court reaffirmed that "the plain language of [section] 5110(b)(2) ... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

A.  PTSD

The Veteran was granted an increase from 30 percent to 50 percent for his service-connected PTSD effective from June 24, 2010, which is the date he sought assistance with filing for an increase in service-connected disability compensation from the vocational rehabilitation service at a VA medical center.  This request for assistance was determined by the RO to be an informal claim for an increase.  See December 2013 Rating Decision.

In light of the above-listed provisions, an effective date earlier than June 24, 2010, is warranted only if it is factually ascertainable that the increase to 50 percent occurred one year prior to that date, or if the Veteran filed another claim for an increased rating for PTSD prior to that date.

As to whether an increase occurred within the one year prior to the Veteran's claim, the only pertinent evidence is in VA records dated July 2009.  At that time, the Veteran presented with much improved anxiety.  He was also less irritable and less easy to agitate.  He still complained of nightmares.  On examination, he was casually dressed.  His thoughts were goal-directed and his speech was normal.  His mood was mildly dysthymic, and his affect was appropriate.  He denied any hallucinations, suicidal ideation, or homicidal ideation.

A 50 percent rating for PTSD is warranted if the disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

This list of symptoms is meant to be examples of symptoms that would warrant a particular evaluation, and are not meant to be all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

Nevertheless, the Board finds that the increase to a 50 percent level of impairment from PTSD has not been demonstrated within the one year prior to the Veteran's June 24, 2010 informal claim.  Many of the symptoms consistent with a 50 percent rating were not demonstrated in July 2009.  This rating contemplates symptoms such as a flattened affect and abnormal speech.  However, his records show that both his affect and speech were normal.  While the Veteran had a dysthymic mood and complained of nightmares, the previously assigned 30 percent rating expressly contemplates depressed mood and chronic sleep impairment.  The treating physician's comments that the Veteran presented with improved anxiety and irritability, and the lack of any documented findings of symptoms consistent with the 50 percent rating (long-term memory impairment, panic attacks, difficulty understanding commands), indicates that he was not impaired to a level consistent with the higher 50 percent rating due to PTSD.  In other words, the Veteran's symptoms, whether expressly contemplated by the rating criteria or not, did not occur with the severity, frequency, or duration consistent with the impairment contemplated by the 50 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Therefore, it is not factually ascertainable that an increase in PTSD to the 50 percent level occurred within the one year prior to the Veteran's informal claim.

As to whether a claim for an increased rating for PTSD was filed prior to June 24, 2010, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

However, a review of the claims file reflects no such communication that would give rise to an earlier effective date.  Notably, the Veteran was denied an increased rating for PTSD in a March 2009 rating decision.  He did not appeal that decision, and there is no indication that he filed a new claim or otherwise sought an increase for PTSD between March 2009 and June 24, 2010.

For these reasons, an effective date earlier than June 24, 2010, for the increase of the assigned rating of PTSD to 50 percent is not warranted.

B.  Bilateral Upper Extremity Peripheral Neuropathy

The Veteran was granted service connection for bilateral upper extremity peripheral neuropathy effective from April 3, 2012.  This is consistent with VA records from that date showing the Veteran complained of neuropathy in his hands.  The Board also notes that the Veteran filed his claim for service connection for peripheral neuropathy of the arms and hands in July 2012.

Because the Veteran's claim was not filed within one year of his separation from service, an effective date consistent with the day after his discharge is not warranted.  For all other service connection claims, the effective date to be assigned is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In this case, the date of receipt of the claim (July 2012) is later than the date entitlement arose (April 3, 2012, when the condition first manifested).

Because the Veteran is already assigned the earlier of the two dates, an even earlier effective date would not be warranted unless the Veteran filed a previously unacknowledged claim for service connection for upper extremity peripheral neuropathy.  However, a review of the claims file reflects no such outstanding claim, and therefore an effective date earlier than April 3, 2012, is not warranted.

C.  Tinnitus and Left Ear Hearing Loss

The Veteran was granted service connection for tinnitus and left ear hearing loss effective from October 11, 2011.  This is consistent with a VA examination conducted on that date which diagnosed both conditions.  The Veteran filed his claim for service connection for hearing loss and tinnitus in November 2011.

For explanatory purposes, the Board notes that the Veteran was afforded a general VA examination in September 2011 in conjunction with another claim.  During this examination, he complained of tinnitus and was scheduled for a separate VA audiological examination in October 2011.  He subsequently filed the claim for service connection for hearing loss and tinnitus in November 2011.

Again, the effective date to be assigned is the date of receipt of claim or date entitlement arose, whichever is later.  In this case, the date of receipt of the claim (November 2011) is later than the date entitlement arose (October 11, 2011, the date left ear hearing loss and tinnitus were diagnosed).  

Because the Veteran is already assigned the earlier of the two dates, an even earlier effective date would not be warranted unless the Veteran filed a previously unacknowledged claim for service connection for hearing loss or tinnitus.  However, a review of the claims file reflects no such outstanding claim, and therefore an effective date earlier than April 3, 2012, is not warranted.

IV.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A.  Diabetes Mellitus with Cataracts and Retinopathy

The Veteran is currently assigned a single 20 percent rating for diabetes mellitus with cataracts and retinopathy under Diagnostic Code (DC) 7913.

Under this DC, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20-percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated 40-percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60-percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100-percent disabling.  38 C.F.R. § 4.119, DC 7913.

In this instance, a rating higher than 20 percent is not warranted.  As explained, the difference between the 20 and 40 percent ratings under DC 7913 is whether the condition necessitates regulation of activities (avoidance of strenuous occupational or recreational activities).  Although the record shows the Veteran requires insulin and a restricted diet for treatment of his diabetes, regulation of activities is not shown as prescribed or part of this treatment regimen.  A January 2010 VA examination specifically noted that the Veteran did not have physician-prescribed restrictions on strenuous activities to prevent a hypoglycemic reaction.  Indeed, VA records dated November 2010, January 2011, April 2011, August 2012 and November 2012 all include references to the need for the Veteran to increase is exercise level to better treat his condition.

The Veteran testified at his hearing that he was unable to exercise due to pain from his other conditions, notably his leg problems.  While the Board acknowledges the Veteran's statement, his inability to exercise does not equate to a regulation of activities as contemplated by the rating schedule.  That is, the evidence clearly reflects that exercise is recommended for this Veteran, with no indication that his diabetes mellitus would preclude strenuous activities.

Because his condition does not require a regulation of activities, a higher 40 percent rating for diabetes is not appropriate.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component.")

Because the Veteran's service-connected condition includes cataracts and retinopathy, the Board has considered whether separate ratings are warranted for these conditions.  Retinopathy and preoperative cataracts are rated based on visual impairment.  38 C.F.R. § 4.79, DCs 6006, 6027.  

Central visual acuity is evaluated based on corrected distant vision.  38 C.F.R. § 4.76.  20/40 vision or better bilaterally warrants a zero percent rating.  38 C.F.R. § 4.79.  A compensable evaluation based on visual fields requires bilateral or unilateral fields of 46 to 60 degrees.  

However, a September 2011 VA examination noted distance visual acuity corrected to 20/25 bilaterally.  VA records from September 2014 noted 20/20 for corrected left eye distance vision and 20/25 for corrected right eye distance vision.  Visual field was also full to counting fingers at that time.  Therefore, separate compensable evaluations for visual impairment are not warranted.

B.  Nephropathy

The Veteran was previously assigned a separate noncompensable rating for nephropathy associated with diabetes mellitus under DC 7541.  Recent rating decision codesheets list nephropathy as part of his assigned rating for diabetes under DC 7913.  However, as the Veteran has specifically argued for a separate compensable rating for nephropathy, the Board will address it as a distinct claim.

Renal involvement in the diabetes process is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541.  In evaluating renal dysfunction, a 0 percent rating is warranted for evidence of albumin and casts with history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  Even higher 80 and 100 percent ratings are assigned for greater levels of impairment.  38 C.F.R. § 4.115a.

However, a separate compensable rating is not warranted in this case as the evidence is against a finding that the Veteran has any current, active nephropathy.  A February 2010 VA opinion stated that there was no objective evidence of nephropathy.  The examiner stated that the condition was characterized by overt proteinuria, which was not shown on laboratory testing.  

A September 2011 general VA examination also found no indication of renal insufficiency or nephropathy.  The examiner further stated that the Veteran's hypertension was essential, with no evidence of nephropathy causing it.  This is supported by the VA records dated March 2010 which reflect a diagnosis of essential hypertension.

Finally, VA treatment records dated August 2013 also reflect that there is no evidence of nephropathy.

In sum, there is no evidence to indicate that the nephropathy has manifested during the appeal period, let alone resulted in a compensable level of impairment.  Therefore, a separate compensable rating for nephropathy associated with diabetes mellitus is not warranted. 

C.  PTSD

The Veteran is currently assigned a 50 percent rating under DC 9411, which falls under the General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted if the disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract 'thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A higher 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

These criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A maximum 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

As noted earlier, this list of symptoms in this DC is meant to be mere examples of symptoms that would warrant a particular evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  If the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id.

VA treatment records dated January 2011 show the Veteran denied feeling down, depressed, or hopeless.  He denied having little interest or pleasure in doing things.

Additional records dated April 2011 show the Veteran reported irritability during the daytime and trouble sleeping.  He experienced nightmares from time to time.  Over the past several months, he had been less active and more isolative in his home.  He complained of declining short-term memory.  On examination, the Veteran was restless and jittery.  His attention was fair and his speech was normal.  His mood was irritable and his affect was slightly restricted.  His thought processes were normal, and he did not have any hallucinations or delusions.  His Global Assessment of Functioning (GAF) score was 50.

A VA examination was conducted in May 2011.  The Veteran reported that his relationship with his wife was "so-so," and he got along well with his children.  His only friends were his brothers, and he did not socialize much outside of his family.  He enjoyed fishing, socializing with family, and watching sports, including going to games.  He denied any history of violence.  He experienced nightmares once or twice a month.  He had panic attacks once every two months, lasting for 5 to 10 minutes.  On examination, he was neatly groomed and dressed.  Psychomotor activity was normal.  His speech was soft and slow.  His mood was depressed and his affect was flat.  The examiner noted that the Veteran was easily distracted.  His thought processes and content were unremarkable.  No delusions or inappropriate behavior were present.  There was no indication of suicidal or homicidal ideation.  Memory was intact.  His GAF score was 50.

An additional VA examination was conducted in August 2011.  The Veteran reported that his relationships with his children were stable and loving, though one daughter was "stubborn," which angered him.  His marriage was stable.  He was close with his brothers and saw them every day.  His hobbies included walking, playing spades with his brothers, and going fishing.  He reported obsessive behavior of checking locks, doors, and windows in his home.  He also reported waking up at night sometimes in a panic.  He also reported having panic attacks when faced with threatening situations.  He denied any history of violence.  On examination, the Veteran's appearance was clean.  Speech and psychomotor activity were unremarkable.  His mood was dysphoric, and his affect was congruent.  His attention and concentration were adequate for examination purposes.  His thought content and processes were unremarkable.  No delusions, inappropriate behavior, or suicidal or homicidal ideation was present.  His memory was intact.  His GAF score was 50.

VA records dated December 2011 show the Veteran remained active in family affairs, and had a good relationship with his wife.  He continued to experience flashbacks, nightmares, and anxiety.  He also reported having anhedonia and a low mood.  He denied any suicidal or homicidal ideation.  On examination, the Veteran had appropriate hygiene and grooming.  A slight psychomotor slowing was noted, though this was secondary to chronic pain.  The Veteran's mood was irritable at times, and his affect was congruent.  His speech was normal, and no delusions or hallucinations were present.  His GAF score was 50.

VA records dated February 2012 noted that the Veteran went on trips with his brother.  Additional records dated March 2012 show the Veteran reported difficulty going out in public, especially to areas with crowds.  He preferred to isolate himself, but had a good relationship with his wife.  He denied any suicidal or homicidal ideation.  On examination, his grooming and hygiene were appropriate.  Speech and psychomotor activity were normal.  His mood was irritable and his affect was congruent.  Thought processes were normal.  The Veteran's GAF score was 50.

VA records dated April 2013 show the Veteran denied having little interest or pleasure in doing things.  He denied feeling depressed or hopeless.  He denied having nightmares or intrusive thoughts, and denied any feelings of numbness or detachment.  He denied feeling on guard or being easily startled.  He denied any suicidal or homicidal ideation. 

In October 2013, the Veteran reported recurrent dreams and flashbacks related to Vietnam.  He experienced anxiety when going out in public.  His symptoms included sadness, excessive worry, and distractibility.  On examination, his mood was anxious and irritable, and his affect was congruent.  Speech was normal, and there was no significant psychomotor activity.  Thought processes were linear and goal-directed.  No delusions, hallucinations, or suicidal or homicidal ideation were present.  Memory, attention and concentration were intact.  His GAF score was 45.

At his June 2014 hearing, the Veteran and his wife collectively testified that the Veteran thinks that people are present or things are happening that are not really happening.  Hearing Transcript at 13.  They also testified that the Veteran sometimes went 3 or 4 days without bathing, and would get angry when told to do so.  Id. at 21.  He also had sleeping and memory difficulties.

However, VA treatment records dated July 2014 show the Veteran denied any depression, anxiety, hallucinations, or sleep disturbance.  His affect was appropriate and his memory was grossly intact.

In view of this aforementioned evidence, the Board finds that the Veteran's PTSD is characterized in the main by the following signs or symptoms during the period at issue in this appeal: depressed or irritable mood, nightmares and flashbacks, irritability without periods of violence, constricted affect, and limited social interaction.  These symptoms are similar to many of those contemplated by the currently assigned 50 percent rating or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, flattened affect and disturbances of motivation and mood among the types of symptoms commonly associated with the existing 50 percent rating.  38 C.F.R. § 4.130.  Moreover, the General Rating Formula lists, inter alia, depressed mood and chronic sleep impairment among the types of symptoms associated with even a lesser 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed or irritable mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his condition rises to the 70-percent level in severity.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form or degree of mood impairment.  The Board therefore, instead, must look to the frequency, severity, and duration of the impairment to determine the appropriate rating, not just the mere fact that the Veteran admittedly has it.  Id.  And, here, the Veteran's irritable mood is expressly contemplated by the 30 percent criteria, or at best the 50 percent criteria that contemplate "disturbances" in mood.  38 C.F.R. § 4.130.  He is adequately compensated for this impairment.  Similar conclusions can be reached regarding the Veteran's complaints regarding memory and sleep impairment, both of which are expressly contemplated by the 30 percent criteria.

The same holds true for the Veteran's flattened or restricted affect, as reflected in the April 2011 VA records and May 2011 VA examination.  His 50 percent rating already compensates him for a flattened affect.  Other times, his affect was congruent with his mood, and not flattened.  See August 2011 VA Examination; December 2011 VA records; March 2012 VA records.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that his level of constricted affect is closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.

The Veteran's condition has not been manifested by many of the symptoms listed in the rating criteria as examples of impairment associated with a higher 70 percent rating.  He has not demonstrated any suicidal ideation, illogical or obscure speech, a near-continuous panic or depression, spatial disorientation, or episodes of violence.  Although the Veteran and his wife testified as to his neglecting to bathe or perceiving things which are not there, such symptoms are not documented at any other time during the appeal period, including in records generated after the June 2014 hearing.  Therefore, they do not manifest with sufficient frequency or duration to warrant a higher 70 percent rating.

The Veteran was also assigned GAF scores of 45 and 50 during the appeal period.  These scores are a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Scores of 41 to 50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

While GAF scores can be a useful tool in assessing a veteran's disability and assigning disability evaluations, they are just one of many factors considered when determining an evaluation.  In this case, symptoms contemplated by the Veteran's scores, such as suicidal ideation or severe obsessional rituals, are not otherwise demonstrated by the evidence.  While the Veteran reported some social isolation, the evidence shows that he maintained good relationships with family members, and engaged in various social activities with them, such as playing cards, taking trips, and attending sporting events.  Therefore, while the Board has considered the Veteran's GAF scores, which indicate "serious impairment," the weight of the evidence is against a finding that the Veteran's PTSD is manifested by symptoms, or by overall social and occupational impairment, consistent with a higher 70 percent rating.

D.  Left Ear Hearing Loss

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, nondiscretionary application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

If impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385. 38 C.F.R. § 3.383.

Otherwise, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I. 38 C.F.R. § 4.85(f).

In this case, as discussed above, the Veteran's nonservice-connected right ear does not meet the criteria for a disability under 38 C.F.R. § 3.385.  Therefore, it is assigned a hearing impairment designation of I.

The Veteran underwent a VA examination in October 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
45
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  This results in a pure tone average of 44 dB (25+45+50+55=175, 175/4=43.75~44).  Utilizing 38 C.F.R. § 4.85, Table VI, a pure tone average of 44 dB and speech recognition score of 96 percent corresponds to a hearing level of I in the left ear.

These results, when viewed through the applicable regulations cited above, indicate that hearing acuity was level I in the left ear and level I in the right ear.  A comparison between these levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.  Therefore, a compensable rating for left ear hearing loss is not appropriate.

E.  Left and Right Upper Extremity Peripheral Neuropathy

The Veteran is currently assigned 10 percent ratings for peripheral neuropathy in each of his upper extremities under DC 8515.  Pursuant to this code, mild incomplete paralysis of the median nerve warrants a 10 percent rating, regardless of whether it affects the major or minor hand.  Moderate incomplete paralysis in the major hand warrants a 30 percent rating; in the minor hand warrants a 20 percent rating.  Severe incomplete paralysis in the major hand warrants a 50 percent rating; in the minor hand warrants a 40 percent rating.  Complete paralysis in the major hand warrants a 70 percent rating; in the minor hand warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8515 (2014).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

In rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2014).

The Veteran underwent a VA examination in January 2010.  He complained of numbness and tingling in the bilateral fingertips.  On examination, strength was 5/5 and deep tendon reflexes were 2+ (normal) bilaterally.  There was diminished sensation distal to the metacarpophalangeal joints bilaterally.

During a September 2011 general VA examination, bilateral upper extremity strength was 5/5, deep tendon reflexes were 2/4, and sensation was intact.

Another VA examination was conducted in January 2013.  The Veteran reported mild upper extremity numbness.  On examination, strength was 5/5 and reflexes were 1+ bilaterally.  Sensation was normal in the right arm.  There was decreased sensation in the hand and fingers on the left arm.  No atrophy or trophic changes were present in either arm.  The examiner diagnosed mild incomplete paralysis of the median nerves.

VA treatment records dated February 2013 include an electromyography study, which found mild medial neuropathy bilaterally.  Additional records dated March 2013 noted normal strength and sensation bilaterally.  VA records dated July 2013 and November 2013 reflect normal reflexes in the left and right arms, respectively.  Additional records dated July 2014 indicate there were no focal motor or sensory deficits present.

Based on this evidence, higher 20 percent ratings are not warranted either left or right upper extremity peripheral neuropathy.  At worst, the Veteran's condition was manifested by reflexes of 1+ and diminished sensation in the hand and fingers.  This was documented in the left upper extremity in January 2013.  However, these findings, alone, do not equal "moderate" incomplete paralysis.  No atrophy or trophic changes were present, and the Veteran himself complained of only mild numbness at the time.  The VA examiner also characterized the Veteran's condition as mild, and a subsequent electromyography study also documented mild medial neuropathy bilaterally.  As noted above, the examiner's assessment is not dispositive, but the Board notes that it is otherwise consistent with the objective findings.

The remainder of the evidence during the appeal period reflects symptoms that are less severe than those documented in the left upper extremity in January 2013.  Therefore, ratings higher than the currently assigned 10 percent for peripheral neuropathy in each of the upper extremities are not warranted.

F.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes and associated complications, PTSD, hearing loss, and peripheral neuropathy, with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the required use of insulin and regulation of diet associated with diabetes, the functional impairment associated with decreased hearing, and the decreased sensation and reflexes associated with peripheral neuropathy are all expressly contemplated by the rating schedule.  As noted above, the rating criteria for PTSD are mere examples of symptoms, and the General Rating Formula for Mental Disorders contemplates a much broader array of symptoms.  There is no indication that any of these service-connected disabilities results in symptomatology that falls so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for any of these disabilities during the appeal period.  As to employment, the Veteran has not been employed during the appeal period, and therefore there is no actual interference with employment, marked or otherwise.  The question of whether these and other service-connected disabilities preclude hypothetical employment will be addressed below.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V.  TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, rated at 50 percent; diabetes mellitus with cataracts, retinopathy, nephropathy, and erectile dysfunction, rated at 20 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent; peripheral neuropathy of the right lower extremity, rated at 10 percent; peripheral neuropathy of the right upper extremity, rated at 10 percent; peripheral neuropathy of the left upper extremity, rated at 10 percent; tinnitus, rated at 10 percent; and left ear hearing loss, rated at 0 percent.

In light of the effective dates for these disabilities, many of which were previously discussed, the Veteran had a combined schedular rating of at least 70 percent as of June 24, 2010.  Prior to that date, he only had a combined rating of 60 percent, which was not the result of a single disability or multiple disabilities resulting from a single etiology.  Therefore, the Veteran meets the schedular criteria for a TDIU, but only as of June 24, 2010.

When a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the Board may not assign a TDIU on an extraschedular basis upon initial review.  The authority to assign TDIU ratings under 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of her service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

In his August 2011 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran indicated that he had a high school level education and had worked at a meat packing facility from 1979 to 1984.

SSA records from September 1989 reflect a history of working as a nurse aide from 1973 to 1978, working at the meat packing facility from 1979 to 1984, and performing welding and warehouse duties for the U.S. Coast Guard from 1984 to 1985.  Notably, SSA disability benefits were awarded for a nonservice-connected back disorder.

In VA records dated August 2008, the Veteran reported that he did not last more than a year at his jobs due to arguments with supervisors.

During his May 2011 VA PTSD examination, he reported working as a nurse aide.  He stated that he retired in 1984 due to severe pains in his legs and back.  The examiner noted decreased occupational functioning due to increased irritability and decreased social functioning.

During an August 2011 VA PTSD examination, the Veteran reported that he also drove a dump truck for a year.  Prior to that, he did home roofing for four years.  Prior to that, he worked at the meat packing plant for 6 years.  He reported having an auto accident in 1983 which caused injuries that prevent manual labor.  He also reported being terminated from most jobs because he could not get along with people.  However, he did report working with his brothers for the remaining 10 years of his career, which worked out better for him.  The examiner stated that PTSD did not cause unemployability, noting that the Veteran required some modifications in his work environment, but had a history of gainful employment despite his symptoms.

A March 2012 assessment of the Veteran's capacity to perform work-related activities completed by his treating VA physician yielded the following results.  The Veteran was unable to meet competitive standards for: maintaining attention for two hour segments; maintaining regular attendance and punctuality; working in coordination with or proximity to others without undue distraction; completing a normal workday or workweek without interruption from psychological symptoms; performing at a consistent pace without an unreasonable number or length of rest periods; getting along with peers without distracting them or exhibiting behavior extremes; responding appropriately to changes in a routine work setting; dealing with normal work stress; understanding, remembering, and carrying out detailed instructions; dealing with stress from skilled or semi-skilled work; and traveling to unfamiliar places.

The Veteran also had serious limitations, but was not precluded from, the following: remembering work-like procedures; understanding, remembering, and carrying out short and simple instructions; sustaining an ordinary routine without special supervision; making simple work-related decisions; asking simple questions or requesting assistance; accepting instructions and responding appropriately to criticism from supervisors; setting realistic goals or making plans independently; interacting appropriately with the general public; maintaining socially appropriate behavior; and using public transportation.

Finally, the Veteran had a limited but satisfactory capability to be aware of normal hazards and take appropriate precautions, and adhere to basic standards of neatness and cleanliness.

A January 2013 VA examiner stated that peripheral neuropathy of the upper extremities did not affect occupational functioning.

During his June 2014 hearing, the Veteran testified that his last job was working for his brother doing roofing, housework, and maintenance tasks.

Based on this evidence, the Board finds that a TDIU is warranted from June 24, 2010.  His background includes a high school education level.  The Board notes some inconsistencies in the evidence regarding the Veteran's work history.  In August 2008, he stated that he did not last more than a year at most jobs.  However, his SSA records document that he worked at two jobs for 5 to 6 years each.  During his August 2011 VA examination, he reported working with his brothers for 10 years, which is not documented in his SSA records.  However, the record generally reflects a history of physically-oriented employment (meat packing, nursing, roofing, truck driving).  Taking this background into consideration, the Veteran's service-connected disabilities would appear to preclude his return to any of these forms of employment.  The Veteran does not some impairment, albeit minimally compensated, in all four extremities.  His tinnitus and hearing loss would also impact occupational functioning to some degree.  His PTSD would have the largest functional impact.  As noted in the March 2012 assessment, this condition either seriously limits, or essentially precludes, the ability to perform many of the skills or tasks necessary in all forms of employment.  Taken as a whole, the Veteran's overall disability picture would preclude him from obtaining or maintaining substantially gainful employment as of June 24, 2010.

Prior to that date, a TDIU is not warranted.  As noted above, the Veteran does not meet the schedular criteria for a TDIU for that period.  There is no doubt that the Veteran's service-connected disabilities had an adverse effect on his employability during this time.  However, the symptomatology associated with his service-connected disabilities is appropriately compensated by the combined 60 percent rating for that period.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board finds no evidence suggesting that the Veteran's case is "outside the norm" requiring extraschedular consideration.


ORDER

Service connection for ischemic heart disease is denied.

Service connection for a skin condition is denied.

Service connection for right ear hearing loss is denied.

An effective date earlier than June 24, 2010, for a higher 50 percent rating for PTSD is denied.

An effective date earlier than April 3, 2012, for the grant of service connection for bilateral upper extremity peripheral neuropathy is denied.

A rating higher than 20 percent for diabetes mellitus with cataracts and retinopathy is denied.

A separate compensable rating for nephropathy associated with diabetes mellitus is denied.

A rating higher than 50 percent for PTSD is denied.

An initial compensable rating for left ear hearing loss is denied.

An initial rating higher than 10 percent for left upper extremity peripheral neuropathy is denied.

An initial rating higher than 10 percent for right upper extremity peripheral neuropathy is denied.

From June 24, 2010, a TDIU is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


